Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on October 21, 2019.  Claims 1-7 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7 are directed to the abstract idea of recognizing a dangerous traffic location, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.
Step 1



Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
An information processing system comprising a vehicle and a server that is communicatively connected to the vehicle, wherein the vehicle is configured to: 
acquire position information of the vehicle; 
acquire driving information of a driver of the vehicle; and 
detect occurrence of a traffic accident associated with the vehicle, and wherein the server is configured to: 
calculate a driving skill level of the driver based on the driving information; and 
store provision information in which the position information of a point at which the traffic accident has occurred is correlated with the driving skill level and the number of times of 

The basic elements of claim 1 are acquiring position data, acquiring driving data, detecting an accident, calculating skill level, storing data and providing data, as claimed.  These steps describe the concept of generating driving difficulty data, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of generating driving difficulty data is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “vehicle” and a “server”.  
The “vehicle” is just the subject and location of the limitations.  
In the Specification, the “server” is merely defined as a general-purpose information processing device [0015].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely 
  Save for the recitation of generic computer components (“service device or a user device”), these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 
Dependent claim 2 defines additional details on an information processing terminal.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation at the insurance company. 
Claims 3-5 are rejected for incorporation of the errors of the base claim by dependency.
Accordingly, claims 1-5 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 6 is comparable to claim 1 with the same elements recited as a program claim.
Claim 6 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Claim 7 is comparable to claim 1 with the same elements recited as a program claim.
Claim 7 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into 
Claim 1 recites limitations for acquiring position data, acquiring driving data, detecting an accident, calculating skill level, storing data and providing data, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “processor”.    
All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to 
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “server” is understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wan et al., U.S. Patent 10,323,954 B2 (2019) in view of Furukawa, U.S. Patent Application Publication 2020/0286183 A1.
As to claim 1, Furukawa discloses an information processing system comprising a vehicle and a server that is communicatively connected to the vehicle, wherein the vehicle is configured to:
acquire position information of the vehicle (0074, 0083),
acquire driving information of a driver of the vehicle (0095); and 
detect occurrence of a traffic accident associated with the vehicle (0176),
and to store provision information in which the position information of a point at which the traffic accident has occurred is correlated with the number of times of occurrence of a traffic accident at the point and provide the provision information to an insurance company, when a notification of occurrence of a traffic accident is received from the vehicle (0012, 0095, 0129).
Furukawa further discloses a driver behavior review (0138).
Furukawa does not disclose a driving skill level, as claimed.
Wan et al. discloses wherein the server is configured to: 
calculate a driving skill level of the driver based on the driving information (Column 5, Lines 25-34).

As to claim 2, Furukawa, as modified by Wan al., discloses the information processing system according to claim 1.  Furukawa further discloses wherein the server is configured to transmit the provision information to an information processing terminal of the insurance company (Figure 4, control unit 201, 0129-0130).
As to claim 3, Furukawa, as modified by Wan et al., discloses the information processing system according to claim 1.  Furukawa further discloses wherein the vehicle includes an outside camera that images an outside of the vehicle and is configured to detect occurrence of the traffic accident from a traveling image of the vehicle which is captured by the outside camera (0118-0120, 0134-0135).
As to claim 4, Furukawa, as modified by Wan et al., discloses the information processing system according to claim 3.  
Furukawa further discloses wherein the provision information includes the traveling image of the vehicle which is captured by the outside camera (0118-0120, 0134-0135).
As to claim 5, Furukawa, as modified by Wan et al., discloses the information processing system according to claim 1.  

As to claim 6, Furukawa discloses a program which operates in an information processing system including a vehicle and a server that is communicatively connected to the vehicle, the program causing the vehicle to perform: 
acquiring position information of the vehicle (0074, 0083); 
acquiring driving information of a driver of the vehicle (0095); and 
detecting occurrence of a traffic accident associated with the vehicle (0176), and the program causing the server to perform: 
storing provision information in which the position information of a point at which the traffic accident has occurred is correlated with the driving skill level and the number of times of occurrence of a traffic accident at the point and providing the provision information to an insurance company, when a notification of occurrence of a traffic accident is received from the vehicle (0012, 0095, 0129).
Furukawa does not disclose a driving skill level, as claimed.
Wan et al. discloses calculating a driving skill level of the driver based on the driving information (Column 5, Lines 25-34).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the program as disclosed by Furukawa, with the use of driver skill information, as disclosed by Wan et al., to provide a source of accident information that can be tied to driver behavior and allow for improvements in the insurance system.
As to claim 7, Furukawa discloses a control method in an information processing system including a vehicle and a server that is communicatively connected to the vehicle, the control method comprising: 
causing the vehicle to perform: 
acquiring position information of the vehicle (0074, 0083); 
acquiring driving information of a driver of the vehicle (0095); and 
detecting occurrence of a traffic accident associated with the vehicle (0176); and causing the server to perform: 
storing provision information in which the position information of a point at which the traffic accident has occurred is correlated with the driving skill level and the number of times of occurrence of a traffic accident at the point and providing the provision information to an insurance company, when a notification of occurrence of a traffic accident is received from the vehicle (0012, 0095, 0129).
Furukawa does not disclose a driving skill level, as claimed.
Wan et al. discloses calculating a driving skill level of the driver based on the driving information (Column 5, Lines 25-34).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control method as disclosed by Furukawa, with the use of driver skill information, as disclosed by Wan et al., to provide a source of accident information that can be tied to driver behavior and allow for improvements in the insurance system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666